10 Cal. 3d 663 (1974)
517 P.2d 832
111 Cal. Rptr. 568
COUNTY OF NEVADA et al., Petitioners,
v.
THE SUPERIOR COURT OF NEVADA COUNTY, Respondent; RONALD W. MacMILLEN, as District Attorney, etc., et al., Real Parties in Interest.
Docket No. Sac. 8003.
Supreme Court of California. In Bank.
January 18, 1974.
*664 COUNSEL
Leo J. Todd, County Counsel, and Brian A. Bishop, Deputy County Counsel, for Petitioners.
No appearance for Respondent.
Evelle J. Younger, Attorney General, Iver E. Skjeie, Assistant Attorney General, Clayton P. Roche, Richard D. Martland and Floyd D. Shimomura, Deputy Attorneys General, Ronald L. MacMillen, District Attorney, and John Darlington, Assistant District Attorney, for Real Parties in Interest.
OPINION
THE COURT.
(1) In this mandate proceeding it appears that respondent Nevada County Superior Court refused to exercise its jurisdiction in the case of County of Nevada et al. v. MacMillen, No. 18893, challenging the validity of the Governmental Conflict of Interest Act (Stats. 1973, ch. 1166; Gov. Code, §§ 3600-3760) on the ground that "at least all nonretired Superior Court Judges are disqualified from hearing or proceeding in this cause." We conclude that such judges are not so disqualified. (See Goodspeed v. Great Western P. Co. (1937) 19 Cal. App. 2d 435, 444 [65 P.2d 1342]; 1 Witkin, Cal. Procedure (2d ed. 1970) Courts, § 65, p. 344.) It is therefore ordered that respondent court proceed to hear and determine case No. 18893 pending before it. In all other respects the petition is denied. The petition to intervene and answer is also denied.
This order is final forthwith.